Exhibit 10.1
 
 
SECURITIES PURCHASE AGREEMENT
 
 
THIS SECURITIES PURCHASE AGREEMENT is made as of the 17th day of July, 2009, by
and between Technest Holdings, Inc. (the “Company”), a Nevada corporation, and
each of the persons whose names are set forth on the Schedule of Purchasers
attached hereto as Exhibit A (the “Purchasers” and each individually as a
“Purchaser”).
 
WHEREAS, each Purchaser wishes to purchase from the Company, and the Company
wishes to sell to each Purchaser, certain shares (the “Shares”) of the Company’s
Series D 5% Convertible Preferred Stock, par value $0.0001 per share (“Series D
Preferred”) a copy of whose certificate of designation is set forth below in
Exhibit B;
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, the parties agree as follows:
 
SECTION 1  Sale of Securities.
 
1.1  Authorization of Sale of the Securities.  Subject to the terms and
conditions of this Agreement, the Company has authorized the sale and issuance
to the Purchasers of the number of Shares set forth next to each Purchaser’s
name on Exhibit A hereof.
 
1.2  Agreement to Sell and Purchase the Shares.  At the Closing (as defined
below), the Company will issue and sell the Shares to each Purchaser, severally
and not jointly, and each Purchaser will buy the Shares from the Company set
forth opposite such Purchaser’s name on Exhibit A, upon the terms and conditions
hereinafter set forth, at the purchase price set forth on Exhibit A.
 
1.3  Several and not Joint Obligations.  The representations, warranties,
covenants, agreements and obligations of the Purchasers under this Agreement are
several and not joint.


1.4  Time of the Essence.  Time is of the essence in this Agreement.  If no
Closing (as hereinafter defined) has take place by July 17, 2009, the Company
may unilaterally and in its sole discretion terminate this Agreement as to any
or all Purchasers, in which case no terminated party shall have any liability to
or claim against the Company under or in connection with this Agreement or the
transactions contemplated by this Agreement.


1.5  Closing.  Subject to and in reliance upon all of the representations,
warranties, covenants, terms and conditions of this Agreement, the closing shall
take place at the offices of the Company located in Bethesda, Maryland at 10:00
a.m., local time, on July 17, 2009, or at such other location, date and time as
many be agreed upon between the applicable Purchasers and Company (such closing
being called the “Closing”).


SECTION 2  Representations, Warranties and Covenants of the Company.
 
The Company hereby represents and warrants to, and covenants with, the
Purchasers as follows:
 
3.1  Organization and Qualification.  The Company is a corporation, validly
existing and in good standing under the laws of the State of Nevada; and the
Company is duly qualified to do business as a foreign corporation and is in good
standing in each other jurisdiction in which qualification is required, except
where the failure to be so qualified will not have a material adverse effect.
 


 
 

--------------------------------------------------------------------------------

 


3.2  Issuance, Sale and Delivery of the Shares.  Both the Shares being purchased
hereunder, and the underlying shares of the Company’s common stock into which
the Shares may convert are duly authorized and, when issued, delivered and paid
for in the manner set forth in this Agreement, will be duly authorized, validly
issued, fully paid and nonassessable, and will be free of any liens or
encumbrances other than liens or encumbrances created or imposed upon the
Purchasers.
 
3.3  Due Execution, Delivery and Performance of the Agreements.  The Company has
full corporate power and authority to enter into this Agreement, to issue and
sell the Shares, and perform the transactions contemplated by this
Agreement.  The execution, delivery and performance of this Agreement by the
Company and the consummation by the Company of the transactions therein
contemplated will not violate any provision of the Restated Articles of
Incorporation or by-laws of the Company.
 
3.4  SEC Filings.  Each report, schedule, registration statement and definitive
proxy statement filed by the Company with the Securities and Exchange Commission
(the “Commission”) under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), since December 31, 2007 is available on EDGAR (as such
documents have since the time of their filing been amended, the “Information
Documents”), which are all the documents (other than preliminary material) that
the Company was required to file with the Commission since such date.  Except as
disclosed to the Purchasers, as of their respective dates, the Information
Documents complied in all material respects with  the requirements of the
Exchange Act and the rules and regulations of the Commission thereunder
applicable to the Information Documents, and none of the Information Documents
contained at the time they were filed, any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading.
 
3.5 Authorized Shares.  The authorized capital stock of the Company consists of
(i) 495,000,000 shares of Common Stock, $.001 par value per share, of
which  20,676,739 shares have been issued and are outstanding as of the date
hereof and (ii) 5,000,000 of Preferred Stock, of which 150 shares have been
designated as Series A Preferred Stock, 64.631  shares of which have been issued
and are outstanding;  1,149,425 shares have been designated as Series B
Preferred Stock, none of which are outstanding;  1,149,425 shares have been
designated as Series C Preferred Stock,  402,294 shares of which have been
issued and are outstanding; 3,000 shares have been designated as Series D
Preferred Stock, 1,640 shares of which have been issued and are outstanding as
of the date hereof.  All issued and outstanding shares of Common Stock and
Preferred Stock have been duly authorized and validly issued and are fully paid
and nonassessable.
 
3.6 Brokers, Finders.  The Company has taken no action which would give rise to
any claim by any person for brokerage commission, finder's fees or similar
payments by Investor relating to this Agreement or the transactions contemplated
hereby.  Investor shall have no obligation with respect to such fees or with
respect to any claims made by or on behalf of other persons for fees of a type
contemplated in this Section that may be due in connection with the transactions
contemplated hereby.  The Company shall indemnify and hold harmless each of
Investor, its employees, officers, directors, agents, and partners, and their
respective affiliates, from and against all claims, losses, damages, costs
(including the costs of preparation and attorney's fees) and expenses suffered
in respect of any such claimed or existing fees, as and when incurred.




 
- 2 -

--------------------------------------------------------------------------------

 


3.7 Amendments, Modification or Waivers.  The Company shall pay all reasonable
fees and expenses incurred by the Investor in connection with any amendments,
modifications or waivers of this Agreement incurred in connection with the
enforcement of this Agreement, including, without limitation, all reasonable
attorneys’ fees and expenses. The Company shall pay all stamp or other similar
taxes and duties levied in connection with issuance of the Shares pursuant
hereto.

 
SECTION 4  Representations, Warranties and Covenants of the Purchasers
 
4.1  Experience; Accredited Investor Status.  Each Purchaser, individually and
not jointly, represents and warrants to, and covenants with, the Company that:
(i) he is an “accredited investor” within the meaning of Rule 501 of Regulation
D promulgated under the Securities Act, (ii) he is knowledgeable, sophisticated
and experienced in making, and is qualified to make, decisions with respect to
investments in securities representing an investment decision like that involved
in the purchase of the Shares, including investments in securities issued by the
Company, and has requested, received, reviewed and understood all information he
deems relevant in making an informed decision to purchase the Shares; (iii) he
acknowledges that the offering of the Shares pursuant to this Agreement has not
been reviewed by the Securities and Exchange Commission or any state regulatory
authority; (iv) it is acquiring the Shares set forth next to his name on Exhibit
A hereto, for his own account for investment only and with no intention of
effecting a distribution any of such Shares or any arrangement or understanding
with any other persons regarding the distribution of such Shares; (v) he will
not, directly or indirectly, offer, sell, pledge, transfer or otherwise dispose
of (or solicit any offers to buy, purchase or otherwise acquire or take a pledge
of) any of the Shares except in compliance with the Securities Act of 1933, as
amended (the “Securities Act”), rules and regulations promulgated under the
Securities Act and any applicable state securities or blue sky laws; (vi) he
understands that the securities are “restricted securities” as such term is
defined in Rule 144(a)(3) promulgated under the Securities Act, and that the
Shares are illiquid in that they may not readily be resold and that the Company
has no obligation or plan to register the resale of the Shares by the Purchaser
under the Securities Act; (vii) he has, in connection with his decision to
purchase Shares, not relied upon any representations or other information
(whether oral or written) other than as set forth in the representations and
warranties of the Company contained herein; (viii) he has had an opportunity to
discuss this investment with representatives of the Company and ask questions of
them and such questions have been answered to his full satisfaction.
 
4.2  Acknowledgement of Risk.  Each Purchaser, individually and not jointly,
recognizes that an investment in the Shares is speculative and involves a high
degree of risk, including a risk of total loss of the Purchaser’s
investment.  Each Purchaser, individually and not jointly, acknowledges that
they have been afforded an opportunity to ask questions and to review any
documents that might be necessary to evaluate the degree of risk involved in the
transactions contemplated by this Agreement.
 


 
- 3 -

--------------------------------------------------------------------------------

 
 
 
4.3  Acknowledgement of Company’s Reliance.  Each Purchaser, individually and
not jointly, represents and warrants that all of the information provided to the
Company or its agents or representatives concerning such Purchaser’s suitability
to invest in the Company and the representations and warranties contained
herein, are complete, true, and correct as of the date hereof, and understands
that the Company is relying on the statements contained herein to establish an
exemption from registration under U.S. federal and state securities laws.  Each
Purchaser, individually and not jointly, represents and warrants that the
address set forth in the signature page hereto is such Purchaser’s true and
correct domicile.


4.4  Restrictions on Transfer.  Each Purchaser agrees to not, without the prior
written consent of the Company, directly or indirectly, make any offer, sale,
assignment, transfer, encumbrance, contract to sell, grant of an option to
purchase or other disposition of any Shares beneficially owned (within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended) by
the Purchaser on the date hereof or hereafter acquired for a period of six
months subsequent to the date hereof.  Each Purchaser agrees and consents to the
entry of stop transfer instructions with the Company’s transfer agent against
the transfer of Shares except in compliance with this agreement.




SECTION 5.  Certain Covenants of the Company


5.1 Filings.  (i)  The Company undertakes and agrees to promptly and timely make
all necessary filings and other applications in connection with the sale of the
Shares to the Purchaser under any United States laws and regulations applicable
to the Company, or by any domestic securities exchange or trading market, and to
provide a copy thereof to the Investor promptly after such filing.


5.2 Reporting Status.  So long as the Purchaser beneficially owns any of the
Shares, the Company shall file all reports required to be filed with the SEC
pursuant to Section 13 or 15(d) of the 1934 Act, and the Company shall not
terminate its status as an issuer required to file reports under the 1934 Act
even if the 1934 Act or the rules and regulations thereunder would permit such
termination.  The Company will take all reasonable action under its control to
obtain and to continue the listing and trading of its Common Stock (including,
without limitation, all Converted Shares) on the principal exchange where its
common stock is traded.


5.3 Available Shares.  The Company shall have at all times hereafter authorized
and reserved for issuance, free from preemptive rights, shares of Common Stock
sufficient to issue one hundred percent (100%) of the number of shares of Common
Stock as may be required to satisfy the conversion rights of the Purchaser
pursuant to the terms and conditions of the Certificate of Designation.


5.4 Negative Covenants.  So long as any of the Shares are outstanding, the
Company shall not and shall not cause its subsidiaries to, without the
affirmative vote of seventy five percent (75%) of the holders of the Shares then
outstanding, (a) alter or adversely change the powers, preferences or rights
given to the Shares, (b) alter or amend the Certificate of Designation
associated with the Shares, (c) authorize or create any class of stock ranking
as to dividends or distribution of assets upon a liquidation or otherwise senior
to or pari passu with the Shares, (d) amend its certificate of incorporation,
bylaws or other charter documents so as to adversely affect any rights of any
holders of the Shares, (e) increase the authorized or designated number of the
Shares, (f) allow for the creation of a corporate obligation other than in the
ordinary course of business, (g) allow the creation of any lien on any of its
assets or the assets of any subsidiary, (h) issue any additional Shares
(including the reissuance of any Shares previously converted into common stock)
or (i) enter into any agreement with respect to the foregoing.




 
- 4 -

--------------------------------------------------------------------------------

 




SECTION 6  Expenses.  Each party hereto will pay its own expenses in connection
with the transactions contemplated hereby, whether or not such transactions
shall be consummated.
 
SECTION 7  Notices.  All notices, requests, consents, and other communications
under this Agreement shall be in writing and shall be delivered by hand, sent
via overnight courier, sent by facsimile, or mailed by first class certified or
registered mail, return receipt requested, postage prepaid:
 
if to the Company, to:
 
Technest Holdings, Inc.
10411 Motor City Drive, Suite 650
Bethesda, MD 20817


or to such other person at such other place as the Company shall designate to
the Purchasers in writing; and if to the Purchasers, at the address as set forth
on Exhibit A, or at such other address or addresses as may have been furnished
to the Company in writing pursuant to this Section 7.
 
SECTION 8  Severability.  In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.
 
SECTION 9  Governing Law.  This Agreement shall be governed by and interpreted
in accordance with the laws of the State of New York for contracts to be wholly
performed in such state and without giving effect to the principles thereof
regarding the conflict of laws. Each of the parties consents to the exclusive
jurisdiction of the federal courts whose districts encompass any part of the
County of New York or the state courts of the State of New York sitting in the
County of New York in connection with any dispute arising under this Agreement
and hereby waives, to the maximum extent permitted by law, any objection,
including any objection based on forum non conveniens, to the bringing of any
such proceeding in such jurisdictions.  Each party hereto agrees to waive its
right to a trial by jury in any proceeding in connection with any dispute
associated with this Agreement.


SECTION 10  Entire Agreement.  This Agreement contains the entire agreement of
the parties with respect to the subject matter hereof and supersedes and is in
full substitution for any and all prior oral or written agreements and
understandings between them related to such subject matter, and neither party
hereto shall be liable or bound to the other party hereto in any manner with
respect to such subject matter by any representations, indemnities, covenants or
agreements except as specifically set forth herein.
 


 
- 5 -

--------------------------------------------------------------------------------

 




 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be executed as of the date first above written by their duly
authorized representatives shown below:
 


 
TECHNEST HOLDINGS, INC.
 
By:   /s/ Gino M. Pereira                                                
                                                     
 
Name: _________Gino M. Pereira_____________
 
Title:  _________Chief Executive Officer________
 


 
SOUTHRIDGE CAPITAL MANAGEMENT LLC
 
By:  /s/ Stephen
Hicks                                                                                                                               
 
Name: _____Stephen Hicks__________________
 
Title:  ___President of the General Partner_______
 


 


 
- 6 -

--------------------------------------------------------------------------------

 


 Exhibit A
 
Schedule of Purchasers
 
Name and Address:
Shares:
Purchase Price:
Southridge Capital Management LLC
90 Grove Street,
Ridgefield CT
300
$150,000
     



 


 


 
 
 
 
 
 
 
 
 
 
 


 
- 7 -

--------------------------------------------------------------------------------

 


Exhibit B
 


 
Certificate of Designation
 
 
 
 
 
 
 
 
 
 
 


 
- 8 -

--------------------------------------------------------------------------------

 






CERTIFICATE OF DESIGNATION OF RIGHTS AND PREFERENCES
FOR SERIES D 5% CONVERTIBLE PREFERRED STOCK
OF
TECHNEST HOLDINGS, INC.


Pursuant to Section 78.1955 of the Nevada Revised Statutes, Technest Holdings,
Inc., a Nevada corporation (the "Company"), does hereby certify:


FIRST: That pursuant to authority expressly vested in it by the Restated
Articles of Incorporation, as amended, of the Company, the Board of Directors of
the Company has adopted the following resolution establishing a new series of
Preferred Stock of the Company, consisting of Three Thousand (3,000) shares
designated "Series D 5% Convertible Preferred Stock," with such powers,
designations, preferences, and relative participating, optional, or other
rights, if any, and the qualifications, limitations, or restrictions thereof, as
are set forth in the resolutions:


RESOLVED, that the Company's Board of Directors hereby approves the designation
and issuance of the Series D 5% Convertible Preferred Stock according to the
terms and conditions as set forth in Exhibit A and authorizes and instructs the
Company's Executive Officers to proceed in filing the Certificate of Designation
with the State of Nevada and to take such other action as shall be appropriate
in connection with the issuance of the Series D 5% Convertible Preferred Stock.


SECOND: That said resolutions of the directors of the Company were duly adopted
in accordance with the provisions of Sections 78.315 and 78.1955 of the Nevada
Revised Statutes.


IN WITNESS WHEREOF, the undersigned hereby affirms, under penalties of perjury,
that the foregoing instrument is the act and deed of the Company and that the
facts stated therein are true.  Dated as of the 1st day of October, 2008.
 
 

 
TECHNEST HOLDINGS, INC.,
a Nevada corporation,


 




By: /s/ Gino Pereira                                                    
Name:  Gino Pereira
Title:    President

 

 


 
- 9 -

--------------------------------------------------------------------------------

 


EXHIBIT A


SECTION 1.   SERIES D 5% CONVERTIBLE PREFERRED STOCK TERMS
 




Section 1.      Designation, Amount and Par Value.  The series of preferred
stock shall be designated as the Series D 5% Convertible Preferred Stock (the
"Preferred Stock"), and the number of shares so designated and authorized shall
be Three Thousand (3,000).  Each share of Preferred Stock shall have a par value
of $0.0001 per share and a stated value of $1,000 per share (the "Stated
Value").


Section 2.      Dividends.


(a)           Holders of Preferred Stock shall be entitled to receive, when and
as declared by the Board of Directors either out of funds legally available
therefor or through the issuance of shares of the Company’s common stock, and
the Company shall accrue, quarterly in arrears on March 31, June 30, September
30, and December 31 of each year, commencing on the earlier of December 31,
2008, or any Conversion Date (as defined below), cumulative dividends on the
Preferred Stock at the rate per share (as a percentage of the Stated Value per
share) equal to five percent (5%) per annum, payable in cash or shares of Common
Stock (as defined in Section 7) at the option of the Holders.  The Company may
pay, at its option, accrued dividends at any time while the Preferred Stock
remains outstanding.  The Company shall pay all accrued and unpaid dividends
within five (5) days following either (a) the conversion of any or all of the
Preferred Stock or (b) the redemption by the Company of any or all of the
remaining outstanding shares of Preferred Stock.  The number of shares of Common
Stock issuable as payment of dividends hereunder shall equal the aggregate
dollar amount of dividends then being paid, divided by the Conversion Price (as
defined in Section 5(c)) then in effect.  Dividends on the Preferred Stock shall
be calculated on the basis of a 360-day year, shall accrue daily commencing the
Issuance Date (as defined in Section 7), and shall be deemed to accrue on such
date whether or not earned or declared and whether or not there are profits,
surplus or other funds of the Company legally available for the payment of
dividends.  The party that holds the Preferred Stock on an applicable record
date for any dividend payment will be entitled to receive such dividend payment
and any other accrued and unpaid dividends which accrued prior to such dividend
payment date, without regard to any sale or disposition of such Preferred Stock
subsequent to the applicable record date but prior to the applicable dividend
payment date.  Except as otherwise provided herein, if at any time the Company
pays less than the total amount of dividends then accrued on account of the
Preferred Stock, such payment shall be distributed ratably among the Holders of
the Preferred Stock based upon the number of shares then held by each Holder in
proportion to the total number of shares of Preferred Stock then
outstanding.  In order for the Holders to exercise the right to have dividends
paid in cash on any Conversion Date, the Holders must indicate such intention in
the Conversion Notice, which notice will remain in effect for subsequent
Conversion Notices until rescinded by the Holder in a written notice to such
effect that is addressed to the Company.




 
- 10 -

--------------------------------------------------------------------------------

 


(b)  Notwithstanding anything to the contrary contained herein, the Company may
not issue shares of Common Stock in payment of dividends on the Preferred Stock
(and must deliver cash in respect thereof) if:  (i)  the number of shares of
Common Stock at the time authorized, unissued and unreserved for all purposes,
or held as treasury stock, is either insufficient to issue such dividends in
shares of Common Stock or the Company has not duly reserved for issuance in
respect of such dividends a sufficient number of shares of Common Stock, (ii)
such shares are not listed for trading on the Nasdaq SmallCap Market or the OTC
Bulletin Board ("OTC BB")(and any other exchange, market or trading facility in
which the Common Stock is then listed for trading). Payment of dividends in
shares of Common Stock is further subject to the provisions of Section 5.

 
(c)  So long as any shares of Preferred Stock remain outstanding, neither the
Company nor any subsidiary thereof shall, without the consent of the Holders of
seventy five percent (75%) of the shares of Preferred Stock then outstanding,
redeem, repurchase or otherwise acquire directly or indirectly any Junior
Securities (as defined in Section 7), nor shall the Company directly or
indirectly pay or declare any dividend or make any distribution upon, nor shall
any distribution be made in respect of, any Junior Securities, nor shall any
monies be set aside for or applied to the purchase or redemption (through a
sinking fund or otherwise) of any Junior Securities.


Section 3.     Voting Rights; Negative Covenants.  The Preferred Stock shall
have the right to vote on an as converted basis on any matter that may from time
to time be submitted to the Company’s shareholders for a vote, either by written
consent or by proxy.  So long as any shares of Preferred Stock are outstanding,
the Company shall not and shall cause its subsidiaries not to, without the
affirmative vote of seventy five percent (75%) of the holders of the Preferred
Stock then outstanding, (a) alter or change adversely the powers, preferences or
rights given to the Preferred Stock, (b) alter or amend this Certificate of
Designation, (c) authorize or create any class of stock ranking as to dividends
or distribution of assets upon a Liquidation (as defined in Section 4) or
otherwise senior to or pari passu with the Preferred Stock, (d) amend its
certificate of incorporation, bylaws or other charter documents so as to affect
adversely any rights of any holders of the Preferred Stock, (e) increase the
authorized or designated number of shares of Preferred Stock, (f) allow for the
creation of a corporate obligation other than in the ordinary course of
business, (g) allow the creation of any lien on any of its assets or the assets
of any subsidiary, (h) issue any additional shares of Preferred Stock (including
the reissuance of any shares of Preferred Stock converted for Common Stock) or
(i) enter into any agreement with respect to the foregoing.


Section 4.     Liquidation.  Upon any liquidation, dissolution or winding-up of
the Company, whether voluntary or involuntary (a "Liquidation"), and subject to
the rights of the holders of the Company’s Series A Convertible Preferred Stock
and Series C Convertible Preferred Stock then outstanding, the holders of the
Preferred Stock shall be entitled to receive out of the assets of the Company,
whether such assets are capital or surplus, for each share of Preferred Stock an
amount equal to the Stated Value plus all accrued but unpaid dividends per
share, whether declared or not, and all other amounts in respect thereof
(including liquidated damages, if any) then due and payable prior to any
distribution or payment shall be made to the holders of any Junior Securities,
and if the assets of the Company shall be insufficient to pay in full such
amounts, then the entire assets to be distributed to the holders of Preferred
Stock shall be distributed among the holders of Preferred Stock ratably in
accordance with the respective amounts that would be payable on such shares if
all amounts payable thereon were paid in full.  The Company shall mail written
notice of any such Liquidation, not less than 45 days prior to the payment date
stated therein, to each record holder of Preferred Stock.


 
- 11 -

--------------------------------------------------------------------------------

 




Section 5.     Conversion.


(a)  Conversions at Option of Holder.  Each share of Preferred Stock shall be
convertible into shares of Common Stock at the Conversion Ratio (as defined in
Section 7) at the option of a Holder, at any time and from time to time, from
and after the issuance of the Preferred Stock.  A Holder shall effect
conversions by surrendering to the Company the certificate or certificates
representing the shares of Preferred Stock to be converted to the Company,
together with a completed form of conversion notice attached hereto as Exhibit A
(the "Conversion Notice").  Each Conversion Notice shall specify the number of
shares of Preferred Stock to be converted, the date on which such conversion is
to be effected, which date may not be prior to the date the holder delivers such
Conversion Notice by facsimile (the "Conversion Date") and the Conversion Price
determined as specified in Section 5(c) hereof.  If no Conversion Date is
specified in a Conversion Notice, the Conversion Date shall be the date that the
Conversion Notice is deemed delivered pursuant to this Section 5(a).  Subject to
Section 5(b) hereof, each Conversion Notice, once given, shall be irrevocable.


(b)   Not later than five (5) Trading Days after a Conversion Date, the Company
will deliver to the holder (i) a certificate or certificates representing the
number of shares of Common Stock being issued upon the conversion of shares of
Preferred Stock, (ii) one or more certificates representing the number of shares
of Preferred Stock not converted, (iii) a bank check in the amount of accrued
and unpaid dividends (if the Holder has elected to pay accrued and unpaid
dividends in cash) and (iv) if the Holder has elected and is permitted hereunder
to pay accrued dividends in shares of Common Stock, certificates representing
such number of shares of Common Stock as are issuable on account of accrued
dividends in such number as determined in accordance with Section 2(a).  The
Company shall, upon request of the Holder, use reasonable efforts to deliver any
certificate or certificates required to be delivered by the Company under this
Section electronically through the Depository Trust Company or another
established clearing corporation performing similar functions.  If in the case
of any Conversion Notice such certificate or certificates, including for
purposes hereof, any shares of Common Stock to be issued on the Conversion Date
on account of accrued but unpaid dividends hereunder as specifically determined
by the Company, are not delivered to or as directed by the applicable holder by
the third Trading Day after the Conversion Date, the holder shall be entitled by
written notice to the Company at any time on or before its receipt of such
certificate or certificates, to rescind such conversion, in which event the
Company shall immediately return the certificates representing the shares of
Preferred Stock tendered for conversion.




 
- 12 -

--------------------------------------------------------------------------------

 


(c) The conversion price for each share of Preferred Stock (the “Conversion
Price”) on any Conversion Date shall be twenty cents ($0.20), subject to Section
5(d) and Section 6 below.  All calculations under this Section 5 shall be made
to the nearest whole share of common stock.


(d)  If at any time conditions shall arise by reason of action taken by the
Company which in the opinion of the Board of Directors are not adequately
covered by the other provisions hereof and which might materially and adversely
affect the rights of the holders of Preferred Stock (different than or
distinguished from the effect generally on rights of holders of any class of the
Company's capital stock) or if at any time any such conditions are expected to
arise by reason of any action contemplated by the Company, the Company shall
mail a written notice briefly describing the action contemplated and the
material adverse effects of such action on the rights of the holders of
Preferred Stock at least 30 calendar days prior to the effective date of such
action, and an Appraiser selected by the holders of majority in interest of the
Preferred Stock shall give its opinion as to the adjustment, if any (not
inconsistent with the standards established in this Section 5), of the
Conversion Price (including, if necessary, any adjustment as to the securities
into which shares of Preferred Stock may thereafter be convertible) and any
distribution which is or would be required to preserve without diluting the
rights of the holders of shares of Preferred Stock; provided, however, that the
Company, after receipt of the determination by such Appraiser, shall have the
right to select an additional Appraiser, in good faith, in which case the
adjustment shall be equal to the average of the adjustments recommended by each
such Appraiser.  The Board of Directors shall make the adjustment recommended
forthwith upon the receipt of such opinion or opinions or the taking of any such
action contemplated, as the case may be; provided, however, that no such
adjustment of the Conversion Price shall be made which in the opinion of the
Appraiser(s) giving the aforesaid opinion or opinions would result in an
increase of the Conversion Price to more than the Conversion Price then in
effect.


(e)  The Company covenants that it will at all times reserve and keep available
out of its authorized and unissued Common Stock solely for the purpose of
issuance upon conversion of Preferred Stock and payment of dividends on
Preferred Stock, each as herein provided, free from preemptive rights or any
other actual or contingent purchase rights of persons other than the holders of
Preferred Stock, not less than 150% of such number of shares of Common Stock as
shall be issuable (taking into account the adjustments and restrictions of
Section 5(d)) upon the conversion of all outstanding shares of Preferred Stock
and payment of dividends hereunder.  The Company covenants that all shares of
Common Stock that shall be so issuable shall, upon issue, be duly and validly
authorized, issued and fully paid and nonassessable.


(f)  Upon a conversion hereunder the Company shall not be required to issue
stock certificates representing fractions of shares of Common Stock, but may if
otherwise permitted and unless waived by the holder of the Preferred Stock, make
a cash payment in respect of any final fraction of a share based on the Per
Share Market Value at such time.  If the Company elects not, or is unable, to
make such a cash payment, the holder of a share of Preferred Stock shall be
entitled to receive, in lieu of the final fraction of a share, one whole share
of Common Stock.


 
- 13 -

--------------------------------------------------------------------------------

 




(g)  The issuance of certificates for shares of Common Stock on conversion of
Preferred Stock shall be made without charge to the Holders thereof for any
documentary stamp or similar taxes that may be payable in respect of the issue
or delivery of such certificate, provided that the Company shall not be required
to pay any tax that may be payable in respect of any transfer involved in the
issuance and delivery of any such certificate upon conversion in a name other
than that of the holder of such shares of Preferred Stock so converted and the
Company shall not be required to issue or deliver such certificates unless or
until the person or persons requesting the issuance thereof shall have paid to
the Company the amount of such tax or shall have established to the satisfaction
of the Company that such tax has been paid.


(h)  Shares of Preferred Stock converted into Common Stock shall be canceled and
shall have the status of authorized but unissued shares of undesignated
preferred stock.


(i)  Any and all notices or other communications or deliveries to be provided by
the Holders of the Preferred Stock hereunder, including, without limitation, any
Conversion Notice, shall be in writing and delivered by facsimile, sent by a
nationally recognized overnight courier service, or sent by certified or
registered mail, postage prepaid, addressed to the attention of the President of
the Company at the facsimile telephone number or address of the principal place
of business of the Company.  Any and all notices or other communications or
deliveries to be provided by the Company hereunder shall be in writing and
delivered by facsimile, sent by a nationally recognized overnight courier
service or sent by certified or registered mail, postage prepaid, addressed to
each holder of Preferred Stock at the facsimile telephone number or address of
such holder appearing on the books of the Company, or if no such facsimile
telephone number or address appears, at the principal place of business of the
Holder.  Any notice or other communication or deliveries hereunder shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile
telephone number specified in this Section prior to 5:00 p.m. (New York time),
(ii) the date after the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile telephone number specified in this
Section later than 5:00 p.m. (New York time) on any date and earlier than 11:59
p.m. (New York time) on such date, (iii) four days after deposit in the United
States mails, (iv) the Business Day following the date of mailing, if send by
nationally recognized overnight courier service, or (v) upon actual receipt by
the party to whom such notice is required to be given.


Section 6.     Redemption; Adjustments to Conversion Price.


(a)           Redemption.


 
(i)
The Company shall have the obligation, subject to the Holder’s right of
conversion under Section 5, to redeem from funds legally available therefor all
or any portion of the then-outstanding and unconverted shares of the Preferred
Stock at a price equal to the Redemption Price (defined below), at such time as
the Company has received proceeds from the sale of EOIR, or if no such proceeds
become available, as such time as the Company has funds legally available for
redemption.  Any redemption pursuant to this Section 6(a)(i) shall be effected
by the delivery of a notice to each holder of Preferred Stock to be redeemed,
which notice shall indicate the number of shares of Preferred Stock of each
holder to be redeemed and the date that such redemption is to be effected, which
shall be the tenth (10th) day after the date such notice is deemed delivered
(the "Redemption Date").  All redeemed shares of Preferred Stock shall cease to
be outstanding and shall have the status of authorized but unissued preferred
stock.







 
- 14 -

--------------------------------------------------------------------------------

 




(b)     The Conversion Price shall be subject to adjustment from time to time as
follows:


(i).           Sale.   If, for as long as any shares of Preferred Stock remain
outstanding, the Company enters into a merger (other than where the Company is
the surviving entity) or consolidation with another corporation or other entity
(collectively, a “Sale”), the Company will require, in the agreements reflecting
such transaction, that the surviving entity and, if an entity different from the
successor or surviving entity, the entity whose capital stock or assets the
holders of Common Stock of the Company are entitled to receive as a result of
such transaction,  expressly assume the obligations of the Company
hereunder.  Notwithstanding the foregoing, if the Company enters into a Sale and
the holders of the Common Stock are entitled to receive stock, securities or
property in respect of or in exchange for Common Stock, then as a condition of
such Sale, the Company and any such successor, purchaser or transferee will
agree that the  Preferred Stock may thereafter be converted on the terms and
subject to the conditions set forth above into the kind and amount of stock,
securities or property receivable upon such merger, consolidation or transfer by
a Holder of the number of shares of Common Stock into which then outstanding
shares of Preferred Stock might have been converted immediately before such
merger, consolidation or transfer, subject to adjustments which shall be as
nearly equivalent as may be practicable.  In the event of any such proposed
Sale, the Holder hereof shall have the right to either (i) convert all of any of
the outstanding Preferred Stock by delivering a Notice of Conversion to the
Company within 10 days of receipt of notice of such Sale from the Company or
(ii) if the surviving entity in the transaction is not a publicly traded entity
listed on a Principal Trading Market, demand a redemption of all or any of the
outstanding  Preferred Stock at the  Redemption Price by delivering a notice to
such effect  to the Company within ten (10) days of receipt of notice of such
Sale from the Company.


(ii).           Spin Off.  If, for as long as any shares of Preferred Stock
remain outstanding  the Company consummates a  spin off or otherwise divests
itself of a part of its business or operations or disposes of all or of a part
of its assets in a transaction (the “Spin Off”) in which the Company, in
addition to or in lieu of any other compensation received by the Company  for
such business, operations or assets, causes securities of another entity (the
“Spin Off Securities”) to be issued to security holders of the Company, then the
Company shall cause (i) to be reserved Spin Off Securities equal to the number
thereof which would have been issued to the Holder had all of the Holder’s
shares of Preferred Stock outstanding on the record date (the “Record Date”) for
determining the amount and number of Spin Off Securities to be issued to
security holders of the Company (the “Outstanding Preferred Stock”) been
converted as of the close of business on the Trading Day immediately before the
Record Date (the “Reserved Spin Off Securities”), and (ii) to be issued to the
Holder upon the conversion of all or any of the Outstanding Preferred Stock,
such amount of the Reserved Spin Off Securities equal to (x) the Reserved Spin
Off Securities multiplied by (y) a fraction, of which (a) the numerator is the
principal amount of the Outstanding Preferred Stock  then being converted, and
(b) the denominator is the principal amount of the Outstanding Preferred Stock.




 
- 15 -

--------------------------------------------------------------------------------

 


(iii).           Stock Splits, etc.  If, at any time while any shares of
Preferred Stock remain outstanding, the Company effectuates a stock split or
reverse stock split of its Common Stock or issues a dividend on its Common Stock
consisting of shares of Common Stock, the Conversion Price and any other amounts
calculated as contemplated by this Certificate of Designations shall be
equitably adjusted to reflect such action.  By way of illustration, and not in
limitation, of the foregoing (i) if the Company effectuates a 2:1 split of its
Common Stock, thereafter, with respect to any conversion for which the Company
issues shares after the record date of such split, the Conversion Price shall be
deemed to be one-half of what it had been calculated to be immediately prior to
such split; (ii) if the Company effectuates a 1:10 reverse split of its Common
Stock, thereafter, with respect to any conversion for which the Company issues
shares after the record date of such reverse split, the Conversion Price shall
be deemed to be ten times what it had been calculated to be immediately prior to
such split; and (iii) if the Company declares a stock dividend of one share of
Common Stock for every 10 shares outstanding, thereafter, with respect to any
conversion for which the Company issues shares after the record date of such
dividend, the Conversion Price shall be deemed to be such amount multiplied by a
fraction, of which the numerator is the number of shares (10 in the example) for
which a dividend share will be issued and the denominator is such number of
shares plus the dividend share(s) issuable or issued thereon (11 in the
example).


(iv).           Notice of Adjustments.  Upon the occurrence of each adjustment
or readjustment of the Conversion Price pursuant to this Article 6, the Company,
at its expense, shall promptly compute such adjustment or readjustment and
prepare and furnish to each Holder of Preferred Stock a certificate setting
forth such adjustment or readjustment and showing in detail the facts upon which
such adjustment or readjustment is based.  The Company shall, upon the written
request at any time of any Holder of Preferred Stock, furnish to such Holder a
like certificate setting forth (i) such adjustment or readjustment, (ii) the
Conversion Price in effect at the time and (iii) the number of shares of Common
Stock and the amount, if any, of other securities or property which at the time
would be received upon conversion of a share of Designated Preferred Stock.



Section 7.  Definitions.  For the purposes hereof, the following terms shall
have the following meanings:



"Business Day" means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the State of Delaware
are authorized or required by law or other government action to close.


 
- 16 -

--------------------------------------------------------------------------------

 




"Closing Bid Price" shall mean the closing bid price (as reported by Bloomberg
L.P.) of the Common Stock on the OTC Bulletin Board or such other exchange or
trading facility on which the common stock is traded.


"Common Stock" means the common stock, $.001 par value per share, of the
Company, and stock of any other class into which such shares may hereafter have
been reclassified or changed.


"Conversion Ratio" means, at any time, a fraction, the numerator of which is
Stated Value plus accrued but unpaid dividends to the extent to be paid in
shares of Common Stock and the denominator of which is the Conversion Price at
such time.


“Issuance Date" means the earliest date on which a Holder receives shares of the
Preferred Stock, regardless of the number of certificates which may be issued to
evidence such Preferred Stock.


"Junior Securities" means the Common Stock and all other equity securities of
the Company except for the Company’s Series A Convertible Preferred Stock and
Series C Convertible Preferred Stock.


"Per Share Market Value" means on any particular date (a) the closing bid price
per share of the Common Stock on such date on the OTC BB or other principal
stock exchange or quotation system on which the Common Stock is then listed or
quoted or if there is no such price on such date, then the closing bid price on
such exchange or quotation system on the date nearest preceding such date, or
(b) if the Common Stock is not listed then on the OTC BB or any stock exchange
or quotation system, the closing bid price for a share of Common Stock in such
other over-the-counter market, as reported by the Nasdaq Stock Market or in the
National Quotation Bureau Incorporated or similar organization or agency
succeeding to its functions of reporting prices at the close of business on such
date, or (c) if the Common Stock is not then reported by the National Quotation
Bureau Incorporated or similar organization or agency succeeding to its
functions of reporting prices, then the average of the "Pink Sheet" quotes for
the relevant conversion period, as determined in good faith by the holder, or
(d) if the Common Stock is not then publicly traded the fair market value of a
share of Common Stock as determined by an Appraiser selected in good faith by
the holders of a majority in interest of the shares of the Preferred Stock;
provided, however, that the Company, after receipt of the determination by such
Appraiser, shall have the right to select an additional Appraiser, in which
case, the fair market value shall be equal to the average of the determinations
by each such Appraiser.


"Person" means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.




 
- 17 -

--------------------------------------------------------------------------------

 


"Redemption Price" shall be equal to the Stated Value of such shares of
Preferred Stock plus all accrued dividends thereon.


"Trading Day" means (a) a day on which the Common Stock is traded on the OTC BB
or other stock exchange or market on which the Common Stock has been listed, or
(b) if the Common Stock is not quoted on the OTC Bulletin Board, a day on which
the Common Stock is quoted in the over-the-counter market as reported by the
National Quotation Bureau Incorporated (or any similar organization or agency
succeeding its functions of reporting prices).


 
 
 
 
 
 
 
 
 
 

 


 
- 18 -

--------------------------------------------------------------------------------

 




EXHIBIT B


NOTICE OF CONVERSION


(To be executed by the registered holder
to convert shares of Preferred Stock)


The undersigned hereby elects to convert the number of shares of Series D 5%
Convertible Preferred Stock indicated below, into shares of Common Stock, par
value $.001 per share (the "Common Stock"), of Technest Holdings, Inc. (the
"Company") according to the conditions hereof, as of the date written below.  If
shares are to be issued in the name of a person other than undersigned, the
undersigned will pay all transfer taxes payable with respect thereto and is
delivering herewith such certificates and opinions as reasonably requested by
the Company in accordance therewith.  No fee will be charged to the holder for
any conversion, except for such transfer taxes, if any.


 

 
Conversion calculations:
______________________________________________________
Date to effect conversion


______________________________________________________
Number of shares of Preferred Stock to be converted


______________________________________________________
Number of shares of Common Stock to be issued


______________________________________________________
Applicable conversion price


______________________________________________________
Name of Holder
______________________________________________________


______________________________________________________
Address of Holder


__________________________________
Authorized Signature

 




- 19 -

--------------------------------------------------------------------------------

 
 
 